DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/559940 filed 12/22/21.  
Claims 1-24 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 5/5/22 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 12/22/21 are acknowledged and accepted by the examiner.
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CANADA on 12/22/2020.  It is noted, however, that applicant has not filed a certified copy of the CA 3103502; 12/22/2020 application as required by 35 U.S.C. 119(b).
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 103(a) as being obvious over MONAGHAN ET AL. (US PG PUB 2012/0000830) in view of MORAN ET AL. (WO2011/143310; 11/2011) in their entirety.  Hereby referred to as MONAGHAN and MORAN.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Regarding claims 1-24:
MONAGHAN teaches in the abstract a process for upgrading bitumen recovered from an oil reservoir without hydrogen production is particularly useful in field upgrading applications. In this process, recovered bitumen enters a fractionator and is contacted with heated gases from a fluidized bed reactor. The bitumen and heated gases are fractionated into segregated products including at least a liquid pitch, unstable fractions, and an upgraded liquid product. The liquid pitch is introduced into the reactor to produce a vapor phase liquid product; the reactor comprises solid particles moving through the reactor and a fluidizing gas fluidizing the solid particles at a conversion temperature which is suitable for facilitating the conversion of at least some of the liquid pitch into the vapor phase liquid product. The heated gases comprising the vapor phase liquid product and fluidizing gas are directed from the reactor to the fractionator to contact the bitumen stream. In this process, enough of the segregated unstable fractions are burned that the liquid product and any remaining unstable fractions meets pipeline specifications without hydrogen treatment of any of the remaining unstable fractions.
MONAGHAN teaches in para [0017] during the step of fractionating the bitumen and heated gases, there can also be produced cracked naphtha, in which case the process further comprises using at least some of the cracked naphtha to generate steam for use in recovering the bitumen. At least some of the cracked naphtha can be recovered as liquid naphtha for use as an upgraded product. The amount of cracked naphtha included in the liquid product depends upon the fraction of this liquid that is unstable, and the ability of the resulting mixture to meet pipeline specifications.
MONAGHAN teaches in para [0028] teaches that the system is located at an oil sands reservoir and is used to extract and upgrade bitumen into an intermediate product which meets pipeline specifications, and may also meet refinery specifications for refining by a light crude oil refinery.
MONAGHAN teaches in para [0029] also referring to FIG. 1, bitumen is produced by SAGD in a bitumen production facility 12. Bitumen is comprised of a mixture of virgin heavy gas oil and pitch. For brevity the term "bitumen" is used in this description to conveniently refer to both bitumen and heavy oil. Steam used by the SAGD process is generated by a steam generator and gas clean-up facility ("steam generator") 14 which is fluidly coupled to the bitumen production facility 12 by steam line 13. In this embodiment, bitumen production is rated at 20,000 bbl/day which can be met by well-known SAGD techniques. However, other bitumen recovery techniques such as CSS can be employed within the scope of this invention. In this SAGD application, 874,000 lb/hr steam, saturated at 1,300 psig, is injected into the ground through a vertical injection wellbore (not shown). The injection wellbore changes direction and continues horizontally through the reservoir, where holes in the wellbore permit the steam to escape, creating a heated "steam chamber" around the injector wellbore. The steam provides the energy required to melt the bitumen contained in the oil sand within the steam chamber; the melted bitumen drains by gravity into a collection wellbore (not shown) that runs parallel to the injector wellbore. The bitumen and condensed steam, contaminated with some particulate matter are pumped to the surface. The water and solids are separated from the oil in a gravity settler (not shown). An oil-soluble diluent is added to the mixture at a rate of 5,000 bbl/d prior to entry into the separation vessel, in order to assist in the separation. "Diluent" refers to a light, virgin oil that is used to dilute heavy oil in order to reduce its density and viscosity.  
MONAGHAN teaches in para [0055] that the hydrogen sulfide recovery is done in one process with the CFB technology.
MONAGHAN does not explicitly teach stripping gas into the sample of the process stream comprises sparging the stripping gas into the sample; however, it is within the scope of MONAGHAN as taught by MORAN.
MORAN teaches on pg 27 ln 30 – pg 28 ln 1 as depicted in Figure 1 and Figure 2, the steam distributor (78) may be comprised of a sparger ring, a fritted material or other suitable structure, device or apparatus which provides an array of apertures for distributing the steam (80) throughout the tailings pool section (30).
MORAN teaches on pg 3 ln 25 – 29 that the asphaltene precipitation results in bitumen being lost to the froth treat1nent tailings, but also provides a cleaning effect in which the precipitating asphaltenes trap solid mineral material and water as they precipitate, thereby separating the solid mineral material and the water from the bitumen froth.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize MORAN apparatus and method for separating diluted tailings containing a hydrocarbon diluent into recovered diluent component and a diluent recovered tailings co1nponeut and MONAGHAN process for upgrading bitumen recovered from an oil reservoir to operate and function as the claimed invention, and the motivation to combine is that both MORAN and MONAGHAN are from the same endeavor of processing bitumen; and one of ordinary skilled in the art would recognize the motivation from MORAN on pg 4 ln 1-2; that there are both environmental incentives and economic incentives for recovering all or a portion of the residual bitumen which is contained in froth treatment tailings.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In addition, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In In re Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable
Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771